Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-3 in the reply filed on December 01st, 2022 is acknowledged. The traversal is on the ground(s) that “It should be no undue burden on the examiner to consider all claims in the single application”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 10/07/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention of Group II, claims 4-6 have been withdrawn from consideration.  Claims 1-6 are pending.
Action on merits of Group I, claims 1-3 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 08/16/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0172942, hereinafter Yang ‘942) in view of Yu (US 2016/0148944, hereinafter as Yu ‘944).
Regarding Claim 1, Yang ‘942 teaches a semiconductor device, comprising:
a semiconductor substrate (30; [0012]-[0015]) comprising a memory region (Fig. 25, (Cell area); [0016] and [0022]) and a logic region (Fig. 25, (Logic area); [0022]); 
a memory cell (see para. [0022]) disposed in the memory region; 
a plurality of first logic transistors disposed in the memory region (see para. [0022]) and surrounding the memory cell; and 
Thus, Yang ‘942 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a plurality second logic transistor disposed in the logic region; and a plurality of third logic transistors disposed in the logic region and surrounding the second logic transistors”.  
However, Yu ‘944 teaches a plurality of second logic transistor (Fig. 29, (240); [0105]) disposed in the logic region (L; [0105]); and a plurality of third logic transistors (Fig. 29, (250); [0105]) disposed in the logic region and surrounding the second logic transistors (240) (see para. [0045]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘942 by having a plurality second logic transistor disposed in the logic region; and a plurality of third logic transistors disposed in the logic region and surrounding the second logic transistors in order to control operations such as erasing data stored on a specific memory block or entire memory blocks, writing new data, reading stored data, and the like, according to a command transferred from the controller (see para. [0045]) as suggested by Yu ‘944.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘942 and Yu ‘944 as applied to claim 1 above, and further in view of Wu (US 2015/0084111, hereinafter as Wu ‘111).
Regarding Claim 2, Yang ‘942 and Yu ‘944 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a guard ring disposed on the semiconductor substrate and surrounding the memory cell, the first logic transistors, the second logic transistors, and the third logic transistors”.  
However, Wu ‘111 teaches a guard ring (Fig. 4, (470; [0038]) disposed on the semiconductor substrate (see para. [0043]) and surrounding the memory cell (see para. [0040]), the first logic transistor, the second logic transistor and the third logic transistors (see para. [0043]). Since the guard ring (470) surrounds the array region (see Fig. 4), it would obvious appear that it surrounds the memory cell, the first logic transistors, the second logic transistors, and the third logic transistors.
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Yang ‘942 and Yu ‘944 by having the guard ring in order to protect the memory/logic devices (see para. [0052]) as suggested by Wu ‘111.

Regarding Claim 3, Wu ‘111 teaches a guard ring (470; [0038]) disposed on the semiconductor substrate (305; [0023]), wherein the memory cell is disposed between the second logic transistor and the guard ring (see Figs. 4 and 5; para. [0040]-[0041]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guard ring that can be arranged in any order, thus the memory cell is disposed between the second logic transistor and the guard ring involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the memory cell is between the second logic transistor and the guard ring when this improve the performance of the semiconductor devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lin (US 2018/0122809 A1)			
Kim et al. (US 2017/0317035 A1)
Ozawa et al. (US 2017/0179140 A1)		
Sharma et al. (US 2015/0331985 A1)
Jeon et al. (US 2014/0306296 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829